Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00086-CV

                                     IN RE LMDJ, ET AL.,


                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00216
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on March 16, 2020. On that date, appellant
filed a motion requesting an extension of time to file the brief until ten (10) days after the trial
court signs an as yet unsigned nunc pro tunc order of termination.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED as follows: appellant’s brief must be filed no later than twenty
(20) days from the date of this order. This extension will allow appellant time to ensure the nunc
pro tunc order of termination is made part of the appellate record, as well as to prepare
appellant’s brief. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court